For more information, contact: Lauren Dillard Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com EACXM ACXIOM ANNOUNCES THIRD QUARTER RESULTS Expects AOS and LiveRamp to Generate Approximately $60M in Revenue for FY15 Reiterates Overall Full Year Guidance LITTLE ROCK, Ark. – February 4, 2015 Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service Company, today announced financial results for its third quarter ended December 31, 2014. Third Quarter Financial Highlights Total revenue was down 3% compared to the third quarter of fiscal 2014 as a result of expected IT Infrastructure Management declines. · Marketing and Data Services revenue was $208 million, up 1% compared to the third quarter of fiscal 2014. · Combined AOS and LiveRamp revenue was $21 million, up approximately 40% compared to the second quarter of fiscal 2015. · Gross media spend enabled by the AOS platform was $73 million, up 265% compared to the prior year period and up 97% compared to the second quarter of fiscal 2015. · IT Infrastructure Management revenue was down approximately 16% compared to the same period a year ago. GAAP operating income and diluted earnings per share were down due to expenses associated with business separation and transformation activities, non-cash compensation and acquired intangible asset amortization, as well as declines in IT Infrastructure Management. · Net earnings per diluted share from continuing operations were $0.06 compared to earnings per share of $0.19 a year ago. Earnings per share in the prior year period were positively impacted by a tax adjustment resulting in a $0.04 improvement. Unusual items, non-cash compensation and intangible asset amortization impacted GAAP earnings per share by $0.17in the quarter. Unusual items included expenses associated with the Company’s restructuring activities and separation and transformation initiatives. · Operating cash flow from continuing operations was $111 million for the trailing twelve months, down 43% compared to the same period a year ago. Free cash flow to equity was $1 million for the trailing twelve-month period compared to $103 million for the comparable period. The decline was primarily due to changes in working capital, and to a lesser extent, cash restructuring and business transformation expenditures. Non-GAAP operating income and diluted earnings per share were down as a result of the declines in the IT Infrastructure Management business. · Non-GAAP diluted earnings per share were $0.23 compared to $0.27 a year ago. Earnings per share in the prior year period were positively impacted by a tax adjustment resulting in a $0.04 improvement. 1 · Non-GAAP operating income was $30 million, down from $32 million for the same period last year. · Non-GAAP Marketing and Data Services operating margin was roughly 12%, flat compared to the third quarter of fiscal 2014. Our non-GAAP results exclude unusual items, non-cash compensation and acquired intangible asset amortization. A reconciliation between GAAP and non-GAAP results is attached to this release. “While we continue to strengthen our Marketing and Data Services business, we are experiencing great momentum with AOS and LiveRamp,” said Acxiom CEO Scott Howe. “We added 25 new AOS and LiveRamp customers during the quarter, more than doubled our subscription revenue year-over-year and expect to exit FY15 with a revenue run-rate of roughly $80 million. Data-driven marketing is still in the early innings, and we are pleased to be at the forefront of powering this trend.” Third Quarter Business Highlights · Acxiom signed several Marketing and Data Services agreements during the quarter including new database contracts with Payless ShoeSource and Guardian Media Group, as well as renewals with a major telecommunications company and a leading insurance firm. · The Company signed 25 new AOS and LiveRamp agreements during the quarter. The AOS and LiveRamp client roster now totals 195 and includes 22 Fortune 100 companies. · LiveRamp expanded its strategic partnership with Datalogix, which now runs through the end of 2017. Datalogix will continue to leverage LiveRamp as an important partner for data onboarding services used to connect its syndicated and custom segments and its clients’ first-party data assets to digital media. · Acxiom data is now being distributed to more than 20 partners, including most of the major demand side platforms and leading enterprise software companies. In the quarter, Acxiom joined the Salesforce Analytics Cloud Ecosystemto provide consumer recognition, data assets and value-added analytic insights to Salesforce users. · Acxiom extended the duration of its existing share repurchase program for an additional year, through November 12, 2015. The Company did not repurchase any shares in the quarter. Since inception of the share repurchase program in August 2011, Acxiom has repurchased 12.9 million shares, or approximately 16% of the outstanding common stock, for $202 million. Financial Outlook Our guidance includes the impact of the LiveRamp acquisition but excludes the impact of unusual items, non-cash compensation and acquired intangible asset amortization. Acxiom’s estimates for fiscal 2015 are as follows: · We continue to expect revenue from continuing operations for the fiscal year to be down roughly 4% compared to fiscal year 2014. The decline in revenue is primarily due to the impact of lost IT Infrastructure Management customers and the exit of our analog paper survey business in Europe. · We continue to expect earnings per diluted share to be in the range of $0.73 to $0.78. Conference Call Acxiom will hold a conference call at 3:30 p.m. CT today to further discuss this information. Interested parties are invited to listen to the call, which will be broadcast via the Internet at www.acxiom.com. A slide presentation will be referenced during the call and can be accessed here. 2 About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our clients. For more information about Acxiom, visit Acxiom.com. Forward-Looking Statements This release and today’s conference call may contain forward-looking statements including, without limitation, statements regarding expected levels of revenue and earnings per share. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially. The following are factors, among others, that could cause actual results to differ materially from these forward-looking statements: the possibility that the expected revenue from the LiveRamp transaction may not be realized within the expected timeframe; the possibility that certain contracts may not generate the anticipated revenue or profitability or may not be closed within the anticipated time frames; the possibility that significant customers may experience extreme, severe economic difficulty or otherwise reduce or cancel the amount of business they do with us; the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services to our clients; the possibility that we may not be able to attract, retain or motivate qualified technical, sales and leadership associates, or that we may lose key associates; the possibility that we may not be able to adequately adapt to rapidly changing computing environments, technologies and marketing practices; the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; the possibility that negative changes in economic conditions in general or other conditions might lead to a reduction in demand for our products and services; the possibility that there will be changes in consumer or business information industries and markets that negatively impact the company; the possibility that the historical seasonality of our business may change; the possibility that we will not be able to achieve anticipated cost reductions and avoid unanticipated costs; the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; the possibility that unusual charges may be incurred; the possibility that changes in accounting pronouncements may occur and may impact these forward-looking statements; the possibility that we may encounter difficulties when entering new markets or industries; the possibility that we could experience loss of data center capacity or interruption of telecommunication links; the possibility that new laws may be enacted which limit our ability to provide services to our clients and/or which limit the use of data; and other risks and uncertainties, including those detailed from time to time in our periodic reports filed with the Securities and Exchange Commission, including our current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “Item 1A, RISK FACTORS” in our Annual Report on Form 10-K for the year ended March 31, 2014, which was filed with the Securities and Exchange Commission on May 28, 2014. With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. We undertake no obligation to update the information contained in this press release or any other forward-looking statement. Acxiom is a registered trademark of Acxiom Corporation. 3 To automatically receive Acxiom Corporation financial news by email, please visit www.acxiom.com and subscribe to email alerts. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended December 31, $ % Variance Variance Revenue: Marketing and data services % IT Infrastructure management services ) %) Total revenue ) %) Operating costs and expenses: Cost of revenue % Selling, general and administrative % Gains, losses and other items, net ) %) Total operating costs and expenses % Income from operations ) %) % Margin % % Other income (expense): Interest expense ) ) % Other, net ) ) %) Total other income (expense) %) Earnings from continuing operations before income taxes ) %) Income taxes ) ) %) Net earnings from continuing operations ) %) Earnings (loss) from discontinued operations, net of tax ) ) %) Net earnings ) %) Less: Net earnings attributable to noncontrolling interest - Net earnings attributable to Acxiom ) %) Basic earnings per share: Net earnings from continuing operations ) %) Earnings from discontinued operations - ) % Net earnings ) %) Net earnings attributable to Acxiom stockholders ) %) Diluted earnings per share: Net earnings from continuing operations ) %) Earnings from discontinued operations - ) % Net earnings ) %) Net earnings attributable to Acxiom stockholders ) %) 5 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) For the Nine Months Ended December 31, $ % Variance Variance Revenue: Marketing and data services % IT Infrastructure management services ) %) Total revenue ) %) Operating costs and expenses: Cost of revenue % Selling, general and administrative % Gains, losses and other items, net % Total operating costs and expenses % Income (loss) from operations ) %) % Margin % % Other income (expense): Interest expense ) ) % Other, net ) ) %) Total other income (expense) %) Earnings (loss) from continuing operations before income taxes ) ) %) Income taxes ) ) %) Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations, net of tax ) ) %) Net earnings (loss) ) ) %) Less: Net loss attributable to noncontrolling interest - ) 60 % Net earnings (loss) attributable to Acxiom ) ) %) Basic earnings (loss) per share: Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations ) ) %) Net earnings (loss) ) ) %) Net earnings (loss) attributable to Acxiom stockholders ) ) %) Diluted earnings (loss) per share: Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations ) ) %) Net earnings (loss) ) ) %) Net earnings (loss) attributable to Acxiom stockholders ) ) %) 6 ACXIOM CORPORATION AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP EPS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended For the Nine Months Ended December 31, December 31, Earnings (loss) from continuing operations before income taxes ) Income taxes ) ) Net earnings (loss) from continuing operations ) Earnings (loss) from discontinued operations, net of tax ) ) Net earnings (loss) ) Less: Net earnings (loss) attributable to noncontrolling interest - - - ) Net earnings (loss) attributable to Acxiom ) Earnings (loss) per share attributable to Acxiom stockholders: Basic ) Diluted ) Unusual items: Legal settlement accruals - - Purchased intangible asset amortization 62 Live Ramp acquisition costs - - - Non-cash stock compensation Restructuring charges and other adjustments Separation and transformation costs Gain on investment (other income) - ) - ) Total unusual items, continuing operations Earnings from continuing operations before income taxes and excluding unusual items Income taxes Non-GAAP earnings from continuing operations Earnings from discontinued operations, net of tax - Non-GAAP net earnings Less: Net loss attributable to noncontrolling interest - - - ) Non-GAAP Net earnings attributable to Acxiom Non-GAAP earnings per share attributable to Acxiom stockholders: Basic Diluted Basic weighted average shares Diluted weighted average shares 7 ACXIOM CORPORATION AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INCOME FROM OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended For the Nine Months Ended December 31, December 31, Income from operations Unusual items Income from operations before unusual items 8 ACXIOM CORPORATION AND SUBSIDIARIES CALCULATION OF EARNINGS PER SHARE (Unaudited) (In thousands, except earnings per share) For the Three Months Ended December 31, December 31, Basic earnings per share from continuing operations: Numerator - net earnings Denominator - weighted-average shares outstanding Basic earnings per share Basic earnings per share - net earnings attributable to Acxiom stockholders: Numerator - net earnings attributable to Acxiom Denominator - weighted-average shares outstanding Basic earnings per share - net earnings attributable to Acxiom stockholders Diluted earnings per share from continuing operations: Numerator - net earnings Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants and restricted stock Diluted earnings per share from continuing operations Diluted earnings per share - net earnings attributable to Acxiom stockholders: Numerator - net earnings attributable to Acxiom Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock Diluted earnings per share - net earnings attributable to Acxiom stockholders 9 ACXIOM CORPORATION AND SUBSIDIARIES CALCULATION OF EARNINGS PER SHARE (Unaudited) (In thousands, except earnings per share) For the Nine Months Ended December 31, December 31, Basic earnings (loss) per share from continuing operations: Numerator - net earnings (loss) ) Denominator - weighted-average shares outstanding Basic earnings (loss) per share ) Basic earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders: Numerator - net earnings (loss) attributable to Acxiom ) Denominator - weighted-average shares outstanding Basic earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders ) Diluted earnings (loss) per share from continuing operations: Numerator - net earnings (loss) ) Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants and restricted stock - Diluted earnings (loss) per share from continuing operations ) Diluted earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders: Numerator - net earnings (loss) attributable to Acxiom ) Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock - Diluted earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders ) 10 ACXIOM CORPORATION AND SUBSIDIARIES RESULTS BY SEGMENT (Unaudited) (Dollars in thousands) For the Three Months Ended December 31, December 31, Revenue: Marketing and data services IT Infrastructure management services Total revenue Income from continuing operations: Marketing and data services IT Infrastructure management services Corporate ) ) Total income from continuing operations Margin: Marketing and data services % % IT Infrastructure management services % % Total margin % % 11 ACXIOM CORPORATION AND SUBSIDIARIES RESULTS BY SEGMENT (Unaudited) (Dollars in thousands) For the Nine Months Ended December 31, December 31, Revenue: Marketing and data services IT Infrastructure management services Total revenue Income from continuing operations: Marketing and data services IT Infrastructure management services Corporate ) ) Total income from continuing operations Margin: Marketing and data services % % IT Infrastructure management services % % Total margin % % 12 ACXIOM CORPORATION AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP SEGMENT RESULTS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended For the Nine Months Ended December 31, December 31, Marketing and data services income from operations Unusual items: Purchased intangible asset amortization 62 Non-cash stock compensation Marketing and data services income from operations before unusual items Margin % IT infrastructure management services income from operations Unusual items: Non-cash stock compensation IT infrastructure management services income from operations before unusual items Margin % 13 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) December 31, March 31, $ % Variance Variance Assets Current assets: Cash and cash equivalents ) %) Trade accounts receivable, net ) %) Deferred income taxes % Refundable income taxes % Restricted cash held in escrow - % Other current assets ) %) Assets of discontinued operations ) %) Total current assets ) %) Property and equipment ) %) Less - accumulated depreciation and amortization ) %) Property and equipment, net ) %) Software, net of accumulated amortization % Goodwill % Purchased software licenses, net of accumulated amortization ) %) Other assets, net % ) %) Liabilities and Stockholders' Equity Current liabilities: Current installments of long-term debt % Trade accounts payable ) %) Accrued payroll and related expenses ) %) Other accrued expenses ) %) Acquisition escrow payable - % Deferred revenue ) %) Income taxes - ) %) Liabilities of discontinued operations ) %) Total current liabilities ) %) Long-term debt ) %) Deferred income taxes % Other liabilities % Stockholders' equity: Common stock % Additional paid-in capital % Retained earnings ) %) Accumulated other comprehensive income ) %) Treasury stock, at cost ) ) ) %) Total stockholders' equity % ) %) 14 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Three Months Ended December 31, Cash flows from operating activities: Net earnings Loss (earnings) from discontinued operations, net of tax ) Non-cash operating activities: Depreciation and amortization Gain on disposal or impairment of assets - ) Loss on early extinguishment of debt - Deferred income taxes ) Non-cash stock compensation expense Changes in operating assets and liabilities: Accounts receivable ) Other assets 3 Deferred costs ) ) Accounts payable and other liabilities ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Capitalized software ) ) Capital expenditures ) ) Data acquisition costs ) ) Payments from investments - Net cash provided (used) by investing activities ) ) Cash flows from financing activities: Proceeds from debt - Payments of debt ) ) Fees for debt refinancing - ) Sale of common stock, net of stock acquired for withholding taxes Acquisition of treasury stock - ) Acquisition of noncontrolling interest - ) Net cash provided (used) by financing activities ) Cash flows from discontinued operations: From operating activities ) From investing activities - ) Net cash provided by discontinued operations ) Effect of exchange rate changes on cash ) 51 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information: Cash paid during the period for: Interest Income taxes Payments on capital leases and installment payment arrangements Other debt payments, excluding line of credit Prepayment of debt - 15 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months Ended December 31, Cash flows from operating activities: Net earnings (loss) ) Loss (earnings) from discontinued operations, net of tax ) Non-cash operating activities: Depreciation and amortization Gain on disposal or impairment of assets - ) Loss on early extinguishment of debt - Deferred income taxes ) ) Non-cash stock compensation expense Changes in operating assets and liabilities: Accounts receivable Other assets Deferred costs ) ) Accounts payable and other liabilities ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Capitalized software ) ) Capital expenditures ) ) Data acquisition costs ) ) Payments from investments - Net cash paid in acquisitions ) - Net cash provided (used) by investing activities ) ) Cash flows from financing activities: Proceeds from debt - Payments of debt ) ) Fees for debt refinancing - ) Sale of common stock, net of stock acquired for withholding taxes ) Acquisition of treasury stock ) ) Acquisition of noncontrolling interest - ) Net cash provided (used) by financing activities ) Cash flows from discontinued operations: From operating activities ) From investing activities ) Net cash provided (used) by discontinued operations ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information: Cash paid during the period for: Interest Income taxes Payments on capital leases and installment payment arrangements Other debt payments, excluding line of credit Prepayment of debt - 16 ACXIOM CORPORATION AND SUBSIDIARIES CALCULATION OF FREE CASH FLOW AVAILABLE TO EQUITY AND RECONCILIATION TO OPERATING CASH FLOW (Unaudited) (Dollars in thousands) 06/30/13 09/30/13 12/31/13 03/31/14 YTD FY2014 06/30/14 09/30/14 12/31/14 YTD FY2015 TTM 12/31/13 TTM 12/31/14 Net cash provided by operating activities - continuing operations Net cash provided by operating activities - discontinued operations 82 Less: Payments for investments - Capitalized software Capital expenditures Data acquisition costs Discontinued operations investing activities - - - Payments on capital leases and installment payment arrangements Other required debt payments Total 17 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) Q3 FY15 to Q3 FY14 06/30/13 09/30/13 12/31/13 03/31/14 YTD FY2014 06/30/14 09/30/14 12/31/14 YTD FY2015 % $ Revenue: Marketing and data services 0.8% IT Infrastructure management services -16.0% Total revenue -3.1% Operating costs and expenses: Cost of revenue 1.1% Selling, general and administrative 9.1% Impairment of goodwill and other - 0 - - Gains, losses and other items, net - -10.4% Total operating costs and expenses 2.3% Income (loss) from operations -73.1% % Margin 9.1% 7.2% 7.2% -4.3% 4.8% -1.8% 1.3% 2.0% 0.5% Other expense Interest expense 16.2% Other, net -102.3% Total other expense 62.2% Earnings (loss) from continuing operations before income taxes -85.6% Income taxes -162.5% Net earnings (loss) from continuing operations -69.3% Earnings (loss) from discontinued operations, net of tax -165.0% Net earnings (loss) -72.4% Less: Net gain (loss) attributable to noncontrolling interest 25 - Net earnings (loss) attributable to Acxiom -72.4% Diluted earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders -73.7% 18 ACXIOM CORPORATION AND SUBSIDIARIES RESULTS BY SEGMENT (Unaudited) (Dollars in thousands) Q3 FY15 to Q3 FY14 06/30/13 09/30/13 12/31/13 03/31/14 YTD FY2014 06/30/14 09/30/14 12/31/14 YTD FY2015 % $ Revenue: Marketing and data services 1 % IT Infrastructure management services -16 % ) Total revenue -3 % ) Income from continuing operations: Marketing and data services -39 % ) IT Infrastructure management services -40 % ) Corporate - ) -29 % ) Total income (loss) from continuing operations ) ) -73 % ) Margin: Marketing and data services % IT Infrastructure management services % Total % % % -4.3
